IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-42,338-04


                    EX PARTE DEMOND LAMONT WILSON, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. WRIT008761 IN THE 354TH DISTRICT COURT
                             FROM HUNT COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery and sentenced to twenty years’ imprisonment.

        Applicant contends that he is being denied credit for time spent on parole prior to revocation

during which he was restrained by a pre-revocation warrant (blue warrant). Applicant has alleged

facts that, if true, might entitle him to relief. Ex parte Canada, 754 S.W.2d 660, 668 (Tex. Crim.

App. 1988); Ex parte White, 400 S.W.3d 92. 94 (Tex. Crim. App. 2013). In these circumstances,

additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim.
                                                                                                       2
Ohio App. 1960), the trial court is the appropriate forum for findings of fact.

        The trial court shall order the Texas Department of Criminal Justice’s Office of the General

Counsel to file an affidavit listing Applicant’s sentence begin dates and the dates of issuance and

execution of any parole-revocation warrants. The affidavit should state whether or not Applicant is

receiving credit for any of the time spent on parole and should specify whether Applicant has been

credited for time spent awaiting revocation hearings.

        The trial court may also order depositions, interrogatories or a hearing. In the appropriate

case, the trial court may rely on its personal recollection. Id. If the trial court elects to hold a

hearing, it shall determine whether Applicant is indigent. If Applicant is indigent and wishes to be

represented by counsel, the trial court shall appoint an attorney to represent Applicant at the hearing.

TEX . CODE CRIM . PROC. art. 26.04.

        The trial court shall make findings of fact and conclusions of law as to whether Applicant

is receiving the proper amount of time credit for time spent on parole, held under authority of pre-

revocation warrants. The trial court shall make specific findings determining if Applicant was

“confined” by the pre-revocation warrant before it was executed because it made him ineligible to

be released on bail for new Dallas County charges. If so, the trial court shall make a finding

determining the date Applicant was restrained by the pre-revocation warrant. The trial court shall

also make any other findings of fact and conclusions of law that it deems relevant and appropriate

to the disposition of Applicant’s claim for habeas corpus relief.

        This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or
                                                                                                  3

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: August 24, 2016
Do not publish